Citation Nr: 1009624	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1970 to August 
2000.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a March 2007 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri, which 
continued the Veteran's 10 percent disability rating for 
headaches, and denied his request for an increased disability 
evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks entitlement to an increased disability 
evaluation for his service-connected headaches.  He contends 
that he suffers from constant, daily headaches that are 
"incapacitating," and reports that his condition result in 
frequent weakness and exhaustion.  See statement from 
Veteran, May 2007.   After a thorough review of the claims 
folder, the Board has determined that additional development 
is necessary prior to adjudication of this claim.

The Board notes that the Veteran has been afforded two VA 
examinations pursuant to his claim for an increased rating.  
During examinations in February 2007 and April 2009, the VA 
examiners each noted that they had reviewed the complete 
claims folder, including the Veteran's private treatment 
records showing ongoing complaints and treatment for 
headaches.  However, the Veteran also specifically referred 
to having received treatment for his headaches at the 
Fayetteville, Arkansas VA medical center ("VAMC") in his 
January 2008 appeal to the Board (VA Form 9).  Although VAMC 
treatment records have been obtained in the past in regard to 
other claims, there is no evidence that the RO made an 
attempt during the pendency of this appeal to obtain any VAMC 
treatment records related to treatment for headaches.

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  Accordingly,   the RO should ensure that any 
additional VA treatment records related specifically to the 
treatment of the Veteran's headaches are obtained and 
associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request all available VA treatment 
records from the Fayetteville, Arkansas, 
and St. Louis, Missouri VA medical centers 
pertaining to the Veteran's service-
connected headaches since January 2006 
(one year prior to the Veteran's claim for 
an increased rating).  Any negative reply 
should be specifically noted in the claims 
folder.

2.  Thereafter, review the records.  
Following that review, and following any 
additional development deemed necessary, 
the issue on appeal should be 
readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


